Citation Nr: 0306447	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  01-09 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION


The veteran served on active duty from August 1985 to 
September 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 decision by the RO in Detroit, 
Michigan which denied service connection for a psychiatric 
disorder, to include depression. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran does not have a current acceptable diagnosis 
of a psychiatric disorder related to his military service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone a VA examination, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the initial 
rating decision of July 2001, in the September 2001 statement 
of the case and a VA letter to the veteran dated in August 
2001 have provided the veteran with sufficient information 
regarding the applicable regulations.  The veteran and his 
representative have submitted written arguments and 
testimony.  The rating decision and statement of the case 
provided notice to the veteran of what was revealed by the 
evidence of record.  Additionally, these documents notified 
him why this evidence was insufficient to award the benefit 
sought.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Factual Background

The veteran served on active duty from August 1985 to 
September 1991.  

Associated with the claims folder are records from the 
Lafayette Clinic reflecting inpatient treatment from February 
1980 to August 1980 for an undersocialized conduct disorder, 
unaggressive type.  He was transferred from that facility to 
a Teen Ranch, where he remained until June 1982.  His 
problems were described as poor social skills and depressive 
symptoms.  A review of his service medical records shows that 
on clinical evaluation of his entrance medical examination, 
his psychiatric status was listed as "NORMAL."  On 
separation medical examination, his psychiatric status was 
again listed as "NORMAL."  Service medical records are 
negative for symptoms of, treatment, or diagnosis of a 
psychiatric disorder.

VA outpatient treatment records dated December 1992 to 
September 1999 show the veteran gave a history of 
hospitalization as a teenager at Lafayette Clinic and a teen 
ranch, following family problems, school problems and 
stealing.  In a progress note dated in October 1992, he was 
diagnosed with depression.  In a December 1992 treatment 
note, he complained of chronic depression that had been 
present since his teenage years.  He was diagnosed was 
dysthymia-primary type-early onset.  In an April 1995 
progress note, the veteran reported he was depressed and his 
concentration was disturbed.  The diagnosis was dysthymia.  
An October 1998 progress note reflects that the veteran 
underwent a depression screening which turned out positive.  
A November 1998 progress note reflects an Axis I diagnosis of 
adjustment reaction, mixed emotions.

 In November 2000, the veteran submitted a claim for service 
connection for depression and a nervous condition.  He 
reported he was treated for depression in 1986 while in 
Germany.     

During a June 2001 VA examination for mental disorders, the 
veteran reported when he got out of the service he heard 
voices in his head such as a sergeant hollering at him.  He 
also stated he could not think straight half of the time.  He 
described obsessive-type preoccupations and fears such as 
being degraded, yelled at, or humiliated while working.  He 
reported feeling depressed a lot.  The Axis I diagnosis was 
dysthymia.  A current Global Assessment of Functioning (GAF) 
score of 75 was assigned.  
     
By a statement dated August 2001, the veteran asserted that 
while in the military he subjected himself to unnecessary 
mental stress.  When he came out of the military he was a 
different person and was depressed.  He heard voices, worried 
and felt nervous.  Prior to joining the military he did not 
experience these symptoms.  

During his October 2002 personal hearing, the veteran 
indicated he was undergoing psychiatric treatment.  The 
undersigned Board Member held the record open for an extra 60 
days to allow the veteran an opportunity to present this 
evidence in support of his claim.  No additional evidence was 
submitted.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 
3.303 (2002). 

The veteran claims service connection for a psychiatric 
disorder which he asserts was incurred during military 
service.  Preservice medical records reflect that the veteran 
was treated for depressive symptoms and was placed in medical 
facilities for about 2 years.  The service medical records 
are negative for a diagnosis of a psychiatric disorder.  

The first post service medical evidence of a psychiatric 
disorder is dated in 1992.  The veteran has not submitted any 
lay statements from others indicating he suffered from a 
psychiatric disorder in service or since service.  

The veteran has asserted that he incurred depression during 
his period of active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
his psychiatric disorder began in service, does not 
constitute competent medical evidence of causality.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).  

Even if the assumption is made that the veteran had a pre-
service depressive disorder, there is nothing in the service 
medical records or thereafter, to suggest that there was 
aggravation of this condition during service.

As there is no medical or lay evidence of an in-service 
psychiatric disorder, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for an acquired psychiatric disorder, including 
depression.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  
 
ORDER

The claim for service connection for a psychiatric disorder, 
to include depression is denied.  


____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

